January 25, 1922. The opinion of the Court was delivered by
A careful consideration of the testimony in this case, a review of which would accomplish no useful purpose, convinces us that the evidence of the defendant's guilt was insufficient to justify the submission of the case to the jury, and that a verdict of not guilty should have been directed by the Court. The judgment of this Court is that the judgment be reversed, and that the case be remanded for the direction of a verdict of not guilty under Rule 27 (90 S.E., xii). *Page 497